Case: 20-10156    Document: 00515724383        Page: 1   Date Filed: 01/28/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      January 28, 2021
                                No. 20-10156                           Lyle W. Cayce
                                                                            Clerk

   Reed Migraine Centers of Texas, P.L.L.C.; Neuro Stim
   Technologies, L.L.C.,

                                     Plaintiffs—Cross Claimants - Appellants,

                                    versus

   Dr. Jack Chapman, et al,

                                                                 Defendants,

                                    versus

   Mark A. Ticer, doing business as Law Office of Mark A.
   Ticer,

                              Counter Defendant—Cross Claimant - Appellee.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:14-CV-1204


   Before Barksdale, Southwick and Graves, Circuit Judges.
Case: 20-10156      Document: 00515724383           Page: 2    Date Filed: 01/28/2021

                                     No. 20-10156


   Per Curiam:*
          This is an appeal of the district court’s grant of a Federal Rule of Civil
   Procedure 60(b)(5) motion in a dispute over attorney’s fees stemming from
   an underlying action regarding the promotion and sale of a medical
   procedure. Because we lack jurisdiction, we DISMISS.
               FACTS AND PROCEDURAL HISTORY
          Dr. Kenneth Reed, a member of both Reed Migraine Centers of
   Texas, LLC and Neuro Stim Technologies, LLC, (collectively “Reed”),
   developed a neurostimulation implant procedure for migraine headaches.
   Dr. Jack Chapman was a former partner physician with Reed Migraine.
   Chapman formed a competing company with others, including another
   former employee of Reed Migraine and Neuro Stim (Collectively
   “Chapman”).       Chapman then began marketing a surgical migraine
   procedure allegedly identical to the Reed procedure. Thereafter, Reed filed
   suit against Chapman for false advertising, unfair competition, tortious
   interference with reasonable expectancy, and civil conspiracy.
          After Reed and Chapman settled their dispute, Reed’s former
   counsel, Mark Ticer, claimed an interest in the settlement proceeds.
   Chapman successfully sought to interplead the disputed funds to be paid in
   settlement under Rule 22 of the Federal Rules of Civil Procedure. Reed and
   Chapman dismissed their claims against each other, leaving only the claims
   between Reed and Ticer over the interpleaded settlement funds. The district
   court did not exercise supplemental jurisdiction over the crossclaims and
   entered final judgment on June 15, 2016. On November 3, 2016, the district
   court stayed distribution of the funds pending resolution of the state court
   proceeding over who was entitled to the funds. After the state court granted


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-10156      Document: 00515724383             Page: 3   Date Filed: 01/28/2021




                                       No. 20-10156


   summary judgment to Reed and dismissed Ticer’s claims, the district court
   lifted the stay on April 11, 2018, and ordered the clerk to disburse the funds
   to Reed. On December 4, 2018, the state court’s summary judgment was
   reversed on appeal and the matter was remanded for further proceedings.
   The state appellate court issued its mandate to the state trial court on April
   26, 2019.
          Ticer then filed a Rule 60(b)(5) motion asking the district court for
   relief from its prior order to disburse the funds. On January 7, 2020, the
   district court granted the Rule 60(b)(5) motion and ordered the Reed parties
   to return the interpleaded funds to the court’s registry within 30 days.
          Reed appealed on February 6, 2020. Reed also appealed the district
   court’s subsequent order extending the deadline for compliance. After the
   district court denied a stay, Reed then filed an opposed motion for a
   temporary stay pending appeal before this court. On April 3, 2020, a panel
   of this court denied the motion and gave Reed until April 22, 2020, to comply
   with the district court’s order regarding the return of the interpleaded funds
   to the district court’s registry.
          After Reed failed to comply with the district court’s order, Ticer filed
   a contempt motion on June 30, 2020. On November 11, 2020, the district
   court denied the motion for contempt, finding that it was currently factually
   impossible for Reed to comply with the order.
                                  DISCUSSION
          Reed asserts that this court has jurisdiction to hear this appeal
   pursuant to 28 U.S.C. § 1291 and cites to the unpublished case of Muncy v.
   City of Dallas, 123 F. App’x 601, 604 (5th Cir. 2005). Ticer counters that
   those references do not support jurisdiction and asserts that this court lacks
   jurisdiction under Parks v. Collins, 761 F.2d 1101 (5th Cir. 1985) and Carter v.
   Fenner, No. 94-30506, 1995 WL 153099 (5th Cir. Mar. 23, 1995).




                                            3
Case: 20-10156      Document: 00515724383           Page: 4    Date Filed: 01/28/2021




                                     No. 20-10156


          Section 1291 states, in relevant part, that courts of appeals “shall have
   jurisdiction of appeals from all final decisions of the district courts of the
   United States . . . except where a direct review may be had in the Supreme
   Court.” 28 U.S.C. § 1291. In Muncy, this court concluded that a post-
   judgment order disbursing checks held in the district court’s registry was a
   final appealable order. 123 F. App’x at 605. However, the order in question
   involved a final determination of the status of checks deposited in the district
   court’s registry.    This court reached its conclusion based on “the
   circumstances of this case,” while acknowledging that “[v]ery often, an
   order to disburse funds from the court registry will be ‘ministerial’” and not
   a final appealable order. Id. at 604. “Where, on the other hand, a post-
   judgment order resolves important questions that arise after a final judgment,
   appellate review is available to test the trial court’s disposition.” Id.
           In Parks, this court concluded that an order granting a Rule 60(b)
   motion to set aside a default judgment was interlocutory and non-appealable.
   761 F.2d at 1104. This court also said, “[w]hen an order granting a Rule 60(b)
   motion, merely vacates the judgment and leaves the case pending for further
   determination, the order is akin to an order granting a new trial and is
   interlocutory and nonappealable.” Id. (internal marks and citations omitted).
   This court reiterated that conclusion in Carter, concluding that it was
   without jurisdiction to consider the appeal of the district court’s grant of a
   motion to set aside a $1 million consent judgment. 1995 WL 153099, at *1.
   Further, “[a]n order granting Rule 60(b) relief is appealable following the
   entry of final judgment.” Id.
          This case does not yet involve a final determination of the status of the
   interpleaded funds. Instead, it involves Rule 60(b)(5) relief from a prior
   order to disburse funds. The district court was not disbursing funds to the
   other party, but merely ordering that they be returned to the court’s registry
   pending the outcome of the state court action on remand. As the district



                                           4
Case: 20-10156       Document: 00515724383         Page: 5     Date Filed: 01/28/2021




                                    No. 20-10156


   court said, there has been no decision on who is entitled to the money. The
   final judgment has been set aside. Thus, this court lacks jurisdiction to hear
   this appeal.
          Reed attempts to counter this by asserting that the order is final and
   appealable because it divests it of present ownership and use of property and
   disposes of all issues in the Rule 60(b) motion. However, the additional
   authority Reed cites, In re Farmers’ Loan & Trust Co., 129 U.S. 206, 214-215
   (1889), is not applicable. In re Farmers’ Loan & Trust involved a writ of
   mandamus directing the judges of the circuit court to approve sufficient bond
   and allow an appeal of an order authorizing receivers of a railway company to
   borrow the sum of $120,000 on certificates, which would then be a first lien
   on the property at issue. That is nothing like this case.
          Alternatively, Reed asserts that the order is appealable because it has
   the practical effect of an injunction. Reed says that it cannot be upheld as an
   injunction because it fails to meet the basic requirements of such relief. Reed
   cites Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 287-88
   (1988), and Korea Shipping Corp. v. N.Y. Shipping Ass’n, 811 F.2d 124, 126
   (2d Cir. 1987).
          In Gulfstream Aerospace, the Supreme Court held that orders granting
   or denying stays of legal proceedings on equitable grounds are not
   immediately appealable. 485 U.S. at 287. In doing so, the Court said:
          This holding will not prevent interlocutory review of district
          court orders when such review is truly needed. Section
          1292(a)(1) will, of course, continue to provide appellate juris-
          diction over orders that grant or deny injunctions and orders
          that have the practical effect of granting or denying injunctions
          and have serious, perhaps irreparable, consequence.

   Id. at 287-88 (internal marks and citation omitted).




                                          5
Case: 20-10156      Document: 00515724383           Page: 6   Date Filed: 01/28/2021




                                     No. 20-10156


          In Korea Shipping, the Second Circuit Court of Appeals dismissed an
   appeal of district court orders requiring an employer seeking to withdraw
   from a multiemployer pension plan to continue to make disputed payments
   during the litigation which would be placed in escrow. 811 F.2d at 126. In
   doing so, the court concluded that the orders were not preliminary
   injunctions and were not appealable as there was no showing of irreparable
   harm. Id. at 127.
          Here, the order does not have the practical effect of granting or
   denying an injunction, nor does it have irreparable consequence. Again,
   there has been no decision as to disbursement of the money and there has
   been no final judgment. The previous final judgment on which Reed
   repeatedly attempts to rely no longer exists.
          Further, other than repeatedly referring to the order granting the rule
   60(b) motion as the “2020 Interpleader Order,” Reed offers no authority to
   support the proposition that it is an interpleader order or has the effect of an
   interpleader. To the contrary, Reed’s argument as to how the order does not
   meet the interpleader requirements firmly establishes that this is not an
   interpleader order, nor does it have the effect of one.
          For these reasons, we dismiss the appeal for the lack of jurisdiction.
          DISMISSED.




                                          6